                                            Case 3:20-cv-05805-JD Document 7 Filed 01/13/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JIMMY LEE DAVIS,                                    Case No. 20-cv-05805-JD
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE IFP APPLICATION AND
                                                  v.                                         DISMISSING COMPLAINT
                                   9

                                  10     ANDREW M. SAUL, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pro se plaintiff Jimmy Lee Davis has filed a complaint against Social Security

                                  14   Administration (SSA) Commissioner Andrew Saul, and an application to proceed in forma

                                  15   pauperis (IFP). Dkt. Nos. 1, 2. The IFP application is granted, and the case is dismissed.

                                  16          IFP requests are evaluated under 28 U.S.C. § 1915, and the first question is whether the

                                  17   plaintiff’s financial status excuses payment of the court’s filing fees. The answer here is yes.

                                  18   Davis states that he is unemployed and has a monthly income of only $1,000 in government

                                  19   benefits. Dkt. No. 2. Davis meets the financial qualifications for IFP status.

                                  20          The next question is whether the amended complaint is sufficient to stand, and the answer

                                  21   is no. The Court may “at any time” dismiss an IFP complaint that fails to state a claim on which

                                  22   relief may be granted, or that is “frivolous.” 28 U.S.C. § 1915(e)(2)(B); see also Lopez v. Smith,

                                  23   203 F.3d 1122, 1126 n.7 (9th Cir. 2000) (this statute “applies to all in forma pauperis

                                  24   complaints”). The standard for dismissal for failure to state a claim is the same as under Federal

                                  25   Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). As a

                                  26   pro se plaintiff, Davis gets a liberal construction of his complaint and the benefit of any doubts,

                                  27   but he still must satisfy the requirements of Rule 8 and state facts sufficient to allege a plausible

                                  28
                                            Case 3:20-cv-05805-JD Document 7 Filed 01/13/21 Page 2 of 2




                                   1   claim. Nguyen Gardner v. Chevron Capital Corp., No. 15-cv-01514-JD, 2015 WL 12976114, at

                                   2   *1 (N.D. Cal. Aug. 27, 2015).

                                   3          The complaint does not plausibly allege a claim. It is a largely incomprehensible series of

                                   4   statements about a purported conspiracy by the mayor of San Francisco, her son, the Federal

                                   5   Bureau of Investigation (FBI), and a “hit team” to deprive him of “SSA Retroactive pay.” Dkt.

                                   6   No. 1 at ECF p. 3. Davis filed an amended complaint, which says in passing that the same

                                   7   purported events violated 42 U.S.C. § 1983. See Dkt. No. 5 at 5-6. The amended complaint also

                                   8   added a number of offensive epithets that have no place in federal pleadings under any

                                   9   circumstances.

                                  10          Consequently, the complaints are dismissed. The only remaining question is whether

                                  11   Davis should be allowed to amend. Two factors weigh heavily against this. He has already tried

                                  12   twice in this case to state a plausible claim, without a modicum of success. It also appears that he
Northern District of California
 United States District Court




                                  13   tried to pursue very similar allegations in Jimmy Lee Davis v. United States, Case No. 20-cv-

                                  14   02010-WHO (Davis I), a case that was filed in this district earlier this year and dismissed. See

                                  15   Davis I, Dkt. Nos. 5, 14. The order dismissing the amended complaint characterized Davis’s

                                  16   allegations of conspiracy as “far-fetched” and “conclusory.” Davis I, Dkt. No. 14 at 2. It also

                                  17   noted that Davis has filed “at least 30 cases” in this district as of 2019, all of which “have either

                                  18   been dismissed for failure to prosecute or dismissed for failure to state a claim.” Id. Davis was

                                  19   not given further leave to amend, and a clerk’s judgment was entered. Davis I, Dkt. No. 15.

                                  20          In these circumstances, no useful purpose would be served by further amendment. See

                                  21   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). The case is ordered

                                  22   closed. All other pending motions and requests are terminated as moot. Davis is advised that no

                                  23   further filings of any sort will be permitted without the Court’s prior approval.

                                  24          IT IS SO ORDERED.

                                  25   Dated: January 13, 2021

                                  26
                                  27
                                                                                                      JAMES DONATO
                                  28                                                                  United States District Judge
                                                                                          2
